DISMISS; and Opinion Filed February 13, 2018.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-01225-CV

                        CHRISTINE E. QUADLANDER, Appellant
                                        V.
                          MICHAEL SEAN DELPH, Appellee

                     On Appeal from the 380th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 380-52220-07

                            MEMORANDUM OPINION
                       Before Justices Lang-Miers, Myers, and Boatright
                                Opinion by Justice Lang-Miers
       Before the Court is appellant’s February 8, 2018 agreed motion to voluntarily dismiss this

appeal. The motion states the parties have resolved their differences and agree that the appeal

should be dismissed. We grant the motion.

       We dismiss this appeal. TEX. R. APP. P. 42.1(a)(1).




                                                 /Elizabeth Lang-Miers/
                                                 ELIZABETH LANG-MIERS
                                                 JUSTICE

171225F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 CHRISTINE E. QUADLANDER,                           On Appeal from the 380th Judicial District
 Appellant                                          Court, Collin County, Texas
                                                    Trial Court Cause No. 380-52220-07.
 No. 05-17-01225-CV         V.                      Opinion delivered by Justice Lang-Miers,
                                                    Justices Myers and Boatright participating.
 MICHAEL SEAN DELPH, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 13th day of February, 2018.




                                             –2–